Dissenting Opinion by
Mr. Chief Justice Bell:
The petition presents a new gimmick in the avalanche of petitions for habeas corpus and appeals which have been flooding Courts throughout our State and Country ever since Gideon v. Wainwright, 372 U.S. 335; Jackson v. Denno, 378 U.S. 368, and Escobedo v. Illinois, 378 U.S. 478. These decisions have caused a stepped-up war of “Criminals v. Society”, with criminals being given by the Supreme Court of the United States greater and greater rights and law-abiding people less and less protection. How often, after a criminal’s conviction has been sustained by a Court, can he deluge Courts with petitions for a hearing and discharge (or for a new trial) because allegedly his confession was involuntary, or he was (psychiatrically speaking) insane, or for any technically - stretched reason he was denied newly created “fundamentals” of a fair trial? Is there to be no finality to the law, and no protection for peaceful people in this constantly increasing and appalling crime wave?
On September fifth, 1952, five months after the deliberate and brutal murder of his wife, petitioner in open Court and while represented by two Court appointed attorneys, entered a plea of guilty of murder. A month after the plea, the Court en banc heard testimony to determine the degree of guilt and to fix the penalty. Petitioner did not testify. One month thereafter the Court filed its Opinion, fixing the degree of guilt at murder in the first degree and the penalty at life imprisonment. Petitioner was present with coun*546sel in open Conrt at the sentencing but made no statement. However, the majority Opinion fails to note that the sentencing Court had a detailed history of defendant which was very favorable to him, and we believe it is obvious that in the opinion of trial counsel this history was more favorable than defendant’s oral testimony would likely have been.
Four physicians examined petitioner while he was in custody, and testified at the hearing in open Court to determine guilt and punishment. Three of these physicians testified that in their opinion defendant knew right from wrong. The fourth physician, a psychiatrist, expressed the opinion that petitioner was not normal when born, that he suffered from organic deterioration of his faculties, and further concluded that while petitioner knew what other people said was right or wrong, he had no self-feeling of what was right or wrong. Even if the psychiatrist’s testimony was believed, this is a new and legally inadequate test for insanity.
The Court en banc imposed a life sentence instead of death, because defendant was an unstable weak moron or a mental defective. It is clear as crystal that both the verdict and the sentence were permissible under the law. Commonwealth ex rel. Rivers v. Myers, 414 Pa. 439, 200 A. 2d 303; Commonwealth v. Melton, 406 Pa. 343, 349, 178 A. 2d 728; Commonwealth v. Smith, 405 Pa. 456, 459, 176 A. 2d 619; Commonwealth v. Elliott, 371 Pa. 70, 89 A. 2d 782. In Commonwealth v. Melton, 406 Pa., supra, the Court said (pages 349-350) : “In Commonwealth v. Smith, 405 Pa. 456, we sustained a verdict of guilty of murder in the first degree with penalty of death, even though defendant was a sexual psychopath. We there said (pages 459-460) : ‘This Court has sustained a verdict of first degree murder with penalty of death where defendant allegedly had an irresistible impulse, was a moron or a mental *547defective or a sexual pervert or a psychopathic personality, or had been previously confined in the hospital for the criminal insane for 14 years, or was a schizophrenic psychopath or was an unstable, mentally defective moron, or was feeble-minded: [citing ten prior decisions of this Court]....’”
This case superficially, but only superficially, has the elements of “a hard case which proverbially makes bad law.” A lunacy commission on January 8, 1953, deemed the petitioner to be a schizophrenic-paranoid. Its report included the following statements which are obviously and necessarily based upon defendant’s own self-serving statements and are typical of the statements or confessions of nearly every murderer: “He was directed by a voice to kill his wife. ‘Something came into my mind.’ Prior to the act, the patient was hunting in the house for someone hiding in the house. Today [he] has visual hallucination — seeing members of his family.” [The only customary statement of persons accused of murder which was omitted by defendant was: “I had a blackout and don’t remember anything.”]
The lunacy commission determined petitioner to be insane and of criminal tendency. On the same day the report was filed with the Court (January 8, 1953), the Court ordered the petitioner committed to Farview State Hospital, a mental institution. He was admitted on January 13, 1953, and remained there until September 9, 1958, at which time he escaped. He was discharged from Farview on or about June 8, 1959, and contends he is now sane.
Petitioner contends, without any corroboration from his trial lawyers or any new evidence, (1) That at the time he killed his wife, and at the time he made his confession, and at the time of sentencing, he was insane; and (2) that he was not able to assist his counsel at any stage of the proceedings because he was mentally ill, and therefore, he was “forced” to plead guilty. *548If there was any truth or substance of truth to these contentions, experience compels the conclusion that at least one of his two lawyers would have called to the attention of the Court the inability of the defendant-relator to adequately confer with his counsel or to comprehend his position or the crime with which he was charged. Moreover it is, from my experience, unbelievable that the two experienced Judges who sat in this ease would have unanimously sentenced this defendant if either of them had any reasonable doubt of defendant’s sanity at the time of the killing or of the plea or trial or sentencing.
The majority Opinion goes further in this case than any prior decision of this Court or of the Supreme Court of the United States. Except on the theory that the Supreme Court will in the future extend the law even beyond the lengths to which they have heretofore extended it, it is incomprehensible how anyone who is experienced and a realist can believe that two lawyers would allow a defendant to plead guilty (1) if he was insane, or (2) if he could not intelligently communicate to them (because of his mental illness or insanity) the facts and his thoughts and possible excuses or defenses.* If new and additional loopholes, rights and escape-defenses are to be given a criminal, the Supreme Court of the United States and not this Court should establish them.
In the light of the record and of the findings of three doctors and of a unanimous two-Judge Court *549which tried and sentenced defendant, and his representation at all stages of the Court proceedings not merely by one but by two attorneys, his uncorroborated petition is so unworthy of belief as to justify its dismissal without a hearing.
For these reasons, I dissent.

 Anyone who has been an experienced Judge knows from his experience on the bench that in a murder case, two lawyers would never overlook such a basic and fundamental defense as insanity or the fact that their client could not intelligently communicate with them. On the contrary, many criminal lawyers conjure up every technicality and every possible defense which an astute lawyer can imagine or conceive, and in too many cases make a mockery of the Law and of Justice.